IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JEFFREY T. SPENCER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-100

HEATHER W. SPENCER,

     Appellee.
_________________________/

Opinion filed October 3, 2014.

An appeal from the Circuit Court for Duval County.
Lance M. Day, Judge.

Christopher W. LoBianco and Nick James of Hunt, Green & James, Jacksonville,
for Appellant.

Corrine A. Bylund of Zisser, Brown, Nowlis & Cabrey, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.